THEAITORNEY      GENERAL
                            OF TEXAS
                                AUSTIN   11.TEXAS

   WILL     WlLSON
A-rroRNEY      GENERAL           July 21, 1960

  Nonorable G. F. Steger                 Opinion No. WW-890
  County Attorney
  Colorado County                        Re:   Whether a school district
  Columbus, Texas                              may levy a minimum tax of
                                               one dollar per tax state-
                                               ment regardless of the
                                               amount of the tax due from
                                               each property owner on the
  Dear Mr. Steger:                             basis of property valuation.
       You have requested an opinion as to whether a school
  district may levy a minimum tax of $l.OO'per tax statement
  regardless of the amount of the tax due from each property
  owner on the basis of property valuation. You inform us
  in your opinion request that Provident City Independent
  School District, the district in question, has a tax rate
  of fifty cents per $100.00 valuation, but that the district
  levies a minimum tax of $1.00 per tax statement. You inform
  us further that a statement declaring such a tax of $1.00
  due on property valuated at $10.00 has been returned unpaid,
  except for an accompanying check in the amount of five cents
  which is deemed to be in payment of the tax on this property
  as the tax would have been calculated had the ad valorem
  rate been strictly followed.
        In our opinion Article 278&e, Vernon's Civil Statutes,
   is controlling of this question. This Article reads as
   follows:
            %;I%;;! 2784e.   (Maximum tax rate in school dis-

                 "Taxing Power. The Commissioners Court for
            the common school districts in its county, and
            the district school trustees for the Independent
            school districts incorporated for school purposes
            only, and trustees of rural high school districts
            and the trustees of all other school districts
            shall have power to levy and cause to be collected
            the annual taxes and to Issue the bonds herein
            authorized, subject to the following provisions:
                                ww-
Honorable G. F. Steger, page 2 (' 890)

         "1 . In common school districts, for the
    further maintenance of pub1ic free schools and
    the erection and equipment of school b,ulldlngs
    therein, a special tax; and in independent dls-
    tricts, rural high school districts and all other
    school districts for the maintenance of schools
    therein, an ad valorem tax not to exceed One
    Dollar and Fifty Cents ($1.50) on the One Hundred
    ($100.00) Dollars valuation of taxable property
    of the district.
         “2 . In common school and independent districts,
    rural high school districts and all other school
    districts, for the purchase, construction, repair
    or equipment of public free school buildings with-
    in the limits of such districts and the purchase
    of the necessary sites therefor, a tax not to
    exceed Fifty (504) Cents on the One Hundred ($100.00)
    Dollars valuation, such tax to be for the payment
    of the current interest on and provide a sinking
    fund sufficient to pay the principal of bonds which
    said districts are empowered to Issue for such
    purposes;
         “3D The amount of maintenance tax, together
    with the amount of bond tax of any district, shall
    never exceed One Dollar and Fifty Cents ($1.50)
    on the One Hundred ($100.00) Dollars valuation of
    taxable property; and if the rate of bond tax, to-
    gether with the rate of maintenance tax voted in
    the district shall at any time exceed One Dollar
    and Fifty Cents ($1.50) on the One Hundred ($100.00)
    Dollars valuation, such bond tax shall operate to
    reduce the maintenance tax to the difference be-
    tween the rate of the bond tax and One Dollar and
    Fifty Cents ($1.50).
         '4. ,No tax shall be levied, collected, abro-
    gated, diminished or increased, and no bonds shall
    be issued hereunder until such action has been au-
    thorized by a majority of the votes cast at an elec-
    tion held In the district for such purposes, at
    which none but property taxpaying qualified voters
    of such district shall be entltled to vote.
         “5.   All   property assessed for school purposes
    in a common school district shall be assessed at
    the rate of value of property as said property is
Honorable G. F. Steger,   Page 3. wW-890,)


     assessed for state and county purposes. Acts 1945,
     49th Leg.,    45,;;.    04 8 1; Acts 1947, 50th
     Leg., P-53,I1' *     , i 1:"
Without reaching the question of the propriety of a tax
levied by the school district on other than an ad valorem
basis, we are of the opinion that any method of calculating
the amount of the tax to be levied and collected by the
school district which results in taxing any taxable pro-
perty within the district in an amount In excess of the
maximum rates as set forth In Article 2784e is prohibited
by that Article.
     Article 2784e-1 provides another method of calculating
the tax to be levied and collected by school districts, and
provides that this method may be adopted by a district by
means of a majority vote of the taxpaying property owners
in the district. Article 2784e-1 also sets maximum permis-
sible ad valorem tax rates. It does not appear from your
request whether the provislons of this Article apply to the
Provident City Independent School District. Should this
Article be applicable, however, It, like Article 2784e,
would operate to prohibit any tax on property within the
district in an amount in excess of the permissible rates.


           An independent school district may not
           levy a minimum tax of $1.00 per tax
           statement regardless of the amount of
           the tax due from each property owner on
           the basis of property valuation.
                                  Very truly yours,
                                  WILL WILSON
                                  Attorney General of Texas




                                     Assistant
LH:hb
Honorable G. F. Steger, page 4   (w-890)

APPROVED:
OPINION COMMITTEE
Gordon C. Cass, Chairman
John Wildenthal, Jr.
Robert H. Walls
Fred Werkenthln
Paul Floyd
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore